DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for amendments to reduce indefiniteness issues.  Other rejections still apply, please see rejection below.  Examiner has written assumed claims which are definite that applicant is invited to consider for future amendments.  Examiner notes that the assumed claims which are believed to be definite are rejected by the prior art because they are assumed to be equivalent claims.
Applicant argues the material of the prior art would be inappropriate to make applicant’s claimed device.  Examiner notes that applicant does not claim a particular material for either the reservoir surfaces or the decorative element.  Applicant asserts “jewelry implies noble materials”.  Examiner notes that applicant does not claim “noble materials”.  Applicant asserts “Graham realized that his invention has no value, because he abandoned it”.  Examiner notes that abandonment of the prior art is not relevant, the prior art teaches applicant's claim language.  
Applicant asserts “Smith is therefore by no means wearable”.  Examiner notes that Smith is applied in order to show the details of the “lava lamp” that Graham discloses but does not particularly discuss, because they are considered “old and well known” at the time Graham was published.  Therefore, Examiner contends that Smith teaches the details of the dual liquids used in Graham.  Smith does not need to show “wearability”; this is shown in Graham being a ring having two fluids performing as a “lava lamp”.  Applicant asserts Smith is “not analogous art”; however, Graham references “lava 
Applicant asserts the setting taught by Guild does not apply to a setting that has liquid contacting the decorative element.  Examiner notes that Graham discloses the desire to make the device “eye catching”, and adding stones in the manner taught by Guild are old and well-known ways to make a device “eye catching”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant claims “transparent decorative components”.  Examiner notes that “transparent” is mentioned with respect to the fluids, front plate 301, back plate 302, aesthetic element 404, container 501, reservoir 801, reservoir 901, picture background 903, container 1001, tubes 1102, container 1201, plate 1530.  Examiner notes that none of the citations of “transparent” are in reference to the “decorative components”.  Therefore, “transparent decorative components” is considered new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 25, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-applicant claims “reservoir having at least one inside surface” and later “the reservoir’s wall”.  Examiner notes that a wall is not previously claimed, but examiner assumes that the surface and the wall are congruous in scope.  Later, applicant claims “the outside to the inside surface”, which are not previously claimed, and are unclear if they are different or the same as the “at least one inside surface”.  Examiner is unsure how many surfaces the reservoir has; examiner is also unsure if “inside surface” is equivalent to “wall”.  Examiner assumes applicant claims only one surface that is equivalent to wall.

-applicant claims a number of intended use phrases in the second paragraph of claim 1.  
(A) Applicant claims “so as to be free to move therein”.  Examiner notes that fluid(s) are capable of moving within their containers.  (B) Applicant claims “and as they move due to a change of orientation of the construct relative to gravity or to another externally applied acceleration”, which examiner notes is an example of a reason for the movement.  Applicant is not claiming a method step of moving/rotating/or otherwise altering the construct.  Examiner contends this phrase is just an intended purpose for the intended function of (A).  (C) Applicant claims “intermittently come into contact with a part of the decorative component”.  Examiner believes that applicant intends a fluid contacts the portion of the decorative component that is within the reservoir in the first paragraph, and that it could be the first or second fluid.  Examiner notes that the “intermittently” is from the movement of the construct that is an intended function of (B).  (D) Applicant claims “thereby changing the appearance of the decorative elements”.  Examiner notes that applicant does not claim the fluid have different appearances, and therefore is unsure how the fluid moving “changes appearance” of the decorative elements.  Examiner also notes that the decorative elements are not disclosed as being transparent, and therefore is unsure how the fluid within the reservoir affects the appearance of these decorative components.  Does applicant intend the construct changes in appearance?  (E ) Applicant claims “creating an animation”.    Examiner is unsure if applicant intends that “animation” requires a particular design and/or pattern, or merely alluding to the “changing the appearance” previous recitation.  Examiner assumes that applicant merely refers to the “changing the appearance”.  
Examiner assumes that the following claim language is what applicant intends: 
A construct to be worn by a wearer, the construct comprising:
At least one reservoir having an inside surface, and an outside surface;

At least two immiscible fluids having differing physical properties disposed in the reservoir, the fluids contact a portion of the decorative components between the outside and inside surfaces.  

Regarding claim 25:
-applicant has previously claimed “fluid changes the appearance of the decorative components” in claim 1, and is duplicitous.  Applicant has previously claimed the decorative components “have a surface that is in contact with the fluids” in claim 1, and is duplicitous.  Applicant has previously claimed “changing the appearance of the decorative components” in claim 1, and is duplicitous.  Examiner notes that claim 25 further limits claim 1 only with the following: “the decorative components are impermeably mounted in a watertight manner”.  Every other phrase of claim 25 is duplicating something from claim 1.  

Regarding claim 33, applicant claims “adapted for agitating the two fluids”.  Examiner notes that this is met in claim 1 phrase “so as to be free to move therein”.  Examiner is unsure how claim 33 further limits claim 1.  Examiner believes “adapted for agitating the two fluids” is met by being sized to be worn by a wearer, since wearers move, which requires the fluids that are “free to move therein” to be agitated within the reservoir. 

Regarding claim 34, applicant claims a bunch of fluid properties, and then “and/or the channel’s reservoir’s specific physical properties”.  Examiner notes that “channel’s/reservoir’s” does not have physical properties of “color” or “conductivity” of an empty space.  Examiner notes that this term is improperly applied; the “channel/reservoir” does not have the same properties of a fluid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0103015 Graham in view of 3387396 Smith, in further view of 755654 Guild.
Regarding claim 1, Graham discloses a construct to be worn by a wearer, comprising
at least one fluid reservoir 112, the fluid reservoir 112 having at least one inside surface (see 112b above, examiner assumes this is equivalent to globe portion 110) consisting at least in part of transparent decorative components (please see 112a and b above) which span the reservoir's wall from the outside to the inside surface, and 
at least two immiscible fluids (Graham performs as a “lava lamp”, examiner notes that the properties of the “lava lamp” are in the device of Smith, and the two fluids in a “lava lamp” are immiscible) having differing physical properties (in Smith, “colors”, column 1 line 30) disposed in the fluid reservoir 112 so as to be free to move therein and as they move (as they are in a lava lamp) due to a change of orientation of the construct (ring of Graham) relative to gravity or to another externally applied acceleration (examiner notes that this is the intended step of forcing movement of the fluids, which is not positively claimed in a claim of the device), intermittently come into contact with a part of the decorative components inside the reservoir (as they do in a lava lamp), thereby changing the appearance [of the construct] and creating an animation (column 1, line 30 of Smith).  

Guild discloses a setting of diamonds d are set in material c (“jewels may be set in suitable plastic material” lines 8-9), and the diamonds d “span the [material] from outside to inside surface” as shown in figures 1 and 2.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to adorn the exterior plastic shell of the decorative jewelry device of Graham with the decorative inserts of jewels d mounted in a plastic wall of Guild, as it would be obvious to modify a decorative device of Graham with other known-in-the-art decorative add-ons, as taught in Guild.   Examiner contends that the addition of diamonds in the plastic wall of Graham does not alter the form, function, or use, of the Graham device, and does not preclude the user from seeing the interior patters of the two fluids within the device of Graham.  Adding jewels to Graham device just increases the ability to “catch the eye of an observer”.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

the interaction of the decorative components and the fluid changes the appearance of the decorative components (as occurs with or without the jewels).  Examiner contends that applying the jewels to the globe portion of Graham, in the modification as discussed above, requires the mounting in the manner of Guild to be “impermeable” and “watertight”, because otherwise, there would be a leak and the two fluids would leave the reservoir.

Regarding claim 31, Graham as modified discloses a wearer connection element as a ring (figure 2).

Regarding claim 32, Graham as modified discloses the decorative components are “jewels”, which synonymous with “stones” and “crystals”.  

Regarding claim 33, Graham as modified discloses the construct of claim 1, adapted for agitating the two fluids so as to cause intermittent contact of one fluid with the decorative components thereby changing the appearance of the decorative components causing a visual animation effect.  Please see both Graham [0039] and Smith column 1, lines 23-30.  Examiner notes that the ring of Graham is sized to be shaken by a user.  

Regarding claim 34, Graham as modified discloses the construct of claim 1, wherein the two fluids have physical properties that are different from the other.  “Lava lamps” as taught in Smith are known to take “relative densities” into consideration (column 1, line 36), the fluids must be immiscible (column 1, line 39), and coefficients of thermal expansion (column 1, line 42).  Smith 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY M MORGAN/Primary Examiner, Art Unit 3677